FMI FOCUS FUND (FMIOX) Month-End Performance Summary 10/31/09 Month-to-Date -4.24% 3 Month 8.73% Calendar Year-to-Date 30.05% Fiscal Year-to-Date -4.24% 1 Year 24.11% 3 Year Annualized -1.37% 5 Year Annualized 4.00% 10 Year Annualized 8.72% 15 Year Annualized EFF < 15 YRS 20 Year Annualized EFF < 20 YRS 25 Year Annualized EFF < 25 YRS Since Inception Annualized(12/16/1996) 15.32% The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results.
